The evidence authorized the jury to find the defendant guilty of murder; and, since the only exceptions consist of the general grounds, the judgment denying the motion for new trial is affirmed.
Judgment affirmed. All the Justices concur, except Head, J., disqualified.
                       No. 15273. OCTOBER 5, 1945.
Pete D. Verge (Vergions) was shot in his liquor store in Atlanta, Fulton County, at about 11:15 on the night of December 30, 1944, the evidence showing that he died shortly thereafter from the bullet wound then inflicted. The defendant, Jesse Craiton, jointly indicted with Elonzo Jones and George McKay, but tried separately, was found guilty of murder without a recommendation. J. W. Ellington, a police officer, testified that he and his companion were near the liquor store at that hour and heard two pistol shots; that they entered the store and saw a pistol on the counter and the wounded body of the deceased, who was dying, lying behind the counter; that there was a hole in the window where a bullet had been fired from the inside;" and that, just before entering the store, the witness saw the defendant Craiton and another negro running from the store. George McKay, jointly indicted, testified: That on the night of the homicide Elonzo Jones and Jesse Craiton went into the liquor store, and he "stopped on the corner," and "didn't know that murder was going to happen . . . I didn't get any further than the door in the liquor store, and I started around the corner. . . I heard a shot in that liquor store, and Jesse Craiton ran out of the store. . . When I first heard that `Stick `em up,' I run, and I didn't see him no more until he got on Yonge Street. . . When I first heard the boy say, `Stick `em up,' that is when I run. . . The only thing I know, I just stood in the door while Butch (defendant Craiton) went in there, and I heard somebody say, `Stick `em *Page 830 
up,' and a shot was fired and I ran. . . I did not see the pistol fired, I heard it." James E. McGuire testified: that about seven hours after the homicide he arrested Jones, Craiton, and McKay, who were together in a house; that they were put into an automobile and, after they were taken out of the automobile, a pistol was found where they had been sitting, which had not been there before they were placed in the automobile. P. B. Greene testified that the defendant Craiton told him freely and voluntarily, that he (Craiton), George McKay, and Lonnie Jones "were the ones who held up the liquor store, and that Lonnie Jones did the shooting of Mr. Verge." The defendant Craiton told this witness where each was standing in the store at the time of the holdup and killing, and detailed and explained the crime to him. Craiton also told the witness that he and the others robbed a sailor and another man at about one o'clock following the liquor store holdup and killing. Albert Frehmeyer testified that Craiton, McKay, and another negro robbed him on the night of December 30, 1944. R. H. Talton testified that at about one o'clock that night he and a sailor friend were robbed by the defendant Craiton and another negro.